ase 1:03-cr-00165-GJQ ECF No. 150, PagelD.570 Filed 05/31/19 Page 1 of 11

UNITED STATES DISTRICT COURT
FOR THE WESTERN DISTRICT OF MICHIGAN

UNITED STATES OF AMERICA,
Plaintiff,

Vv Case No: 1:03-cr-00165-Gd9-1

DERRICK PEOPLES #11538-040 HONORABLE GORDON J, QUIST

Defendant.
/

 

SUPPLEMENTAL BRIEF TO DEFENDANT'S FIRST STEP ACT MOTION FOR
SENTENCE REDUCTION

On May 10, 2019 this Honorable Court issued an Order

Appointing Counsel and Setting Briefing Schedule. In that Order

Defendant, through counsel, was required to file a supplemental

brief addressing (1} whether Defendant is eligible for a sentence

reduction under the FSA; and (2) if so, the impact of the FSA on

Defendant's original sentence and the extent of any reduction
authorized by the FSA.

I. Defendant is eligible for a sentence reduction under the FSA

In 2010 Congress passed the Fair Sentencing Act of 2010

"PSA") which reduced the disparity

(Pub. L. 111-220) (hereinafter

between sentences for crack cocaine and powder cocaine. At the
time, the FSA was not applied retroactively.

In 2017 Congress passed The Sentencing Reform and Corrections
Act which retroactively applied the FSA. Pursuant to Section Aga

of the Act, any defendant sentenced before the effective date of

LEVINE @ LEVINE

136 East Michigan Avenue
14th Floor
Kalamazoo, Mi 49007
(269) 382-0444

the Fair Sentencing Act

benefit of the

 

 

(August 3,

1

2010)

statutory penalty changes made by the

who did not receive the

FSA is

 
LEVINE @ LEVINE

136 East Michigan Avenue
14th Floor
Kalarnazoo, MI 49007
(269) 382-0444

oS

 

 

hse 1:03-cr-00165-GJQ ECF No. 150, PagelD.571 Filed 05/31/19 Page 2 of 11

eligible for a sentence reduction under the First Step Act.

The FSA increased the quantity of crack cocaine that triggered
mandatory minimum penalties and maximum penalties. Prior to the
FSA, under 21 U.S.C. § 841 mandatory minimums applied when a person
possessed 5 grams of crack cocaine. Under the FSA mandatory
minimums do not apply until a person possesses 28 grams of crack
cocaine. Moreover, the maximum possible sentence was also reduced.

In 2004 Mr. Peoples was convicted of being in possession of
22.18 grams of crack cocaine. Because Mr. Peoples' conviction
entered prior to August 3, 2010, and because 22.18 is less than the
current statutory minimum of 28 grams of crack cocaine, he is
eligible to be resentenced under the FSA.U!

II. The impact of the FSA on Defendant's original sentence and the
extent of any reduction authorized by the FSA

On October 29, 2004, Mr. Peoples plead guilty to three
charges: Count 1 - Felon in Possession of a Firearm, in violation
of 18:922(g) (1); Count 2 - Possession with Intent to Distribute 20
grams or more of Cocaine Base in viclation of 21:841(a} (1),
841(b) (1) (B) (iii), and 851(a); and Count 3 - Failure to Appear, in
violation of 18:3146(a)({1). Mr. Peoples was originally sentenced
to 120 months for Count 1, 259 months for Count 2, and 41 months
for Count 3. Count 3 was to run consecutive to a concurrent

sentence for Counts 1 and 2, totaling a 300-month sentence, when

 

1) The Government concedes, in its Response to Defendant’s First Step Act Motion
for Sentence Reduction, that Mr. Peoples is eligible for resentencing.

 
Ci

436 East Michigan Avenue
74th Floor
Kalamazoo, Mi 49007
(269) 382-0444

 

 

 

se 1:03-cr-00165-GJQ ECF No. 150, PagelD.572 Filed 05/31/19 Page 3 of 11

the sentences for Counts 2 and 3 were added together. !?!

On June 9, 2065 this initial sentence was vacated by the Sixth
Circuit Court of Appeals and remanded for re~sentencing which took
place on September 1, 2005. At that time, Mr. Peoples was
sentenced to 120 months on Count 1, 180 months on Count 2, and 41
months on Count 3. Again, Count 3 was to run consecutive to a
concurrent sentence for Counts 1 and 2, but now Mr. Peoples’ total
Sentence was 221 months. In addition, Mr. Peoples was sentenced to
periods of supervised release: 3 years of supervised release for
Counts 1 and 3, and 8 years of supervised release on Count 2. The
supervised release on all counts is to run concurrently with each
other.

Prior to committing the offenses for which he is before this
Honorable Court, in 1989 Mr. Peoples had been convicted of
Attempted Possession with Intent to Deliver Cocaine and Unarmed
Robbery. Because of these offenses Mr. Peoples was sentenced as a
career offender in this case under the sentencing guidelines. See
USSG4B1.1(b).

At his re-sentencing in September of 2005, Mr. Peoples had a
sentencing guideline range of 360 months to life because of the
application of USSG4Bl1.1(b). His sentence of 180 months on Count 2
was 180 months below the guidelines.

The FSA calls for potential sentence reductions for persons

 

(21 Defense Counsel has written this Brief without the benefit of a Pre-Sentence
Report or transcripts from the Plea or Sentencing hearings. As such, the
information contained in the Brief has been gleaned from various pleadings and
decuments associated with the case. Defense counsel has requested the

3

 
2

LEVINE @ LEVINE

MENS AT RAY!

136 East Michigan Avenue
14th Floor
Kalamazoo, Ml 48007
(269) 382-0444

 

 

Ase 1:03-cr-00165-GJQ ECF No. 150, PagelD.573 Filed 05/31/19 Page 4 of 11

who could benefit from the statutory penalty changes made by the
law. The FSA reduces the statutory maximum that had originaily
applied to Count 2 from life to 30 years |%! because, under the FSA,
Mr. Peoples guidelines are less, the statutory maximum associated
with his offense, even as a career offender, are iess. Put
differently, the retroactive nature of the FSA, as applied through
the First Step Act, lowers the maximum penalty for the underlying
offense which then reduces Mr. Peoples’ offense level on the career
offender guidelines. So, Mr. Peoples’ guidelines are now actually
lower than at the time of his re-sentencing.

Mr. Peoples is now seeking a nine (9) month reduction in his
sentence based on a proportionality-type argument to the sentence
that he was originally given. At the time of re-sentencing, this
Honorable Court found it equitable to sentence Mr. Peoples below
the guidelines. Specifically, Mr. Peoples received a sentence on
Count 2, even as a career offender, that was 180 months lower than
the bottom end of the guideline range. It is believed!) that,
after the application of the FSA, Mr. Peoples’ guideline range is
now 262 months - 327 months. If this Court were again to depart
downward 180 months from the top end of the guideline range, Mr.
Peoples’ sentence would be 147 months. A sentence of 171 months

would certainly be proportional to Mr. Peoples’ original sentence

 

aforementioned documents and will update this Brief accordingly, if necessary.
B7The underlying offense is now a 20~year maximum, but Mr. Peoples was convicted
as a repeat drug offender increasing the max to 30 years.

‘4] Again, because Defense Counsel has not had access to the Presentence
Investigation Report it is relying on information presented in other court
documents and will be amended, if necessary, upon review of the source documents.

4

 
Case 1:03-cr-00165-GJQ ECF No. 150, PagelD.574 Filed 05/31/19 Page 5 of 11

reduction to 221 months, based on the extent of the departure from
the original guideline range of 360 to life.

Because the court initially thought it equitable to sentence
Mr. Peoples below the guidelines, this Honorable Court should
sentence him below the current low-end of the guideline range. Mr.
Peoples is seeking a sentence of no more than 171 months on Count
2.

When resentencing a defendant, the Court is not bound by the
sentencing guidelines. Under recent United States Supreme Court
decisions, sentencing judges are permitted, and even invited, to
consider arguments that a particular guideline fails to properly
reflect section 3553{a) considerations or reflects unsound

judgment. Rita v United States, 127 SCt 2456, 2465, 2468 (2007);

 

Kimbrough v United States, 128 SCt 558 (2007). The Career Offender

 

is one such guideline that does not properly reflect section
3553(a) considerations and it reflects unsound judgment. For an
excellent article on why the Career Offender guideline should not
be applied, (see Deconstructing the Career Offender Guideline, Amy
Baron-Evans, Jennifer Coffin and Sara Noonan, April, 2011 at
https: //www.fd.org/sites/default/files/criminal defense topics/esse
ntial topics/sentencing resources/deconstructing the guidelines/dec
onstructing-the~career-offender-guideline.pdf.) This Honorable
Court should resentence Mr. Peoples to a lower sentence, in part,

because the Career Offender guideline does not adequately take into
LEVINE @ LEVINE

136 East Michigan Avenue
14th Floor
Kalamazoo, Mi 49007
(269) 382-0444

consideration the 3553(a} factors and the guideline does not

 

 

 
LEVINE @ LEVINE

136 East Michigan Avenue
14th Floor
Kalamazoo, MI 49007
{269) 382-0444

D

 

 

 

se 1:03-cr-00165-GJQ ECF No. 150, PagelD.575 Filed 05/31/19 Page 6 of 11

reflect sound judgment.

This Honorable Court must consider the statutory factors
listed at 18 uSc 3553 (a). Under 18 USCA 3553(a), the Court must
consider a variety of factors in imposing a sentence ™“
sufficient, but not greater than necessary...” to reflect the
seriousness of the offense, afford adequate deterrence, and protect
the public from further crimes of the defendant.

To paraphrase, this Honorable Court must consider such broad
factors as: (1) Punishment, (2) Specific Deterrence, (3) General
Deterrence, and (4) The Possible Rehabilitation of the offender.

How to weigh the need for and the extent of any punishment
necessarily is a discretionary matter that often defies clear
logical analysis. Mr. Peoples trusts this Court’s good judgment in
assessing what need there is for punishment so many years after
conviction.

Another factor sentencing courts must consider is the need for
the sentence imposed to “. . . afford adequate deterrence to
criminal conduct. . .”% 18 USC 3553(a)(2)(B). The question arises
whether it is effective to impose a greater punishment than is
necessary for the individual to make a statement to society at
large. There is no empirical research showing a relationship
between sentence length and deterrence. The general proposition
that deterrence works is true in the limited sense that there is
less crime with a criminal justice system than there would be

without one; but the precise question is whether any particular

 

 
LEVINE ¢ LEVINE
136 East Michigan Avenue
44th Floor
Kalamazoo, MI 49007
(269) 382-0444

 

 

ase 1:03-cr-00165-GJQ ECF No. 150, PagelD.576 Filed 05/31/19 Page 7 of 11

sentence results in decreased crime.

Academic research supports the fact that the length of
punishment on one person has little to no effect on whether another
will commit a similar offense. A review of the research by the
Institute of Criminology at Cambridge University, commissioned by
the British Home Cffice, examined penalties in the United States
and Europe and the effects of changes to both the certainty and
severity of punishment. |?! While there were significant
correlations between the certainty of punishment and crime rates,
there were no statistically significant correlations between
sentence severity and crime rates.!°! The report concluded that
“the studies reviewed do not provide a basis for inferring that
increasing the severity of sentences generally is capable of
enhancing deterrent effects.”'* (See also Robinson and Darley, The
Role of Deterrence in the Formulation of Criminal Law Rules: At Its

Worst When Doing its Best, Georgetown Law Journal 2003, pp. 949-

 

1002, http://papers.ssrn.com/sol3/papers.cfim?abstract id=661101.)

A 2005 published review on the issue of general deterrence
concluded “[t]here is generally no significant association between
perceptions of punishment levels and actual levels .. . implying

that increases in punishment levels do not routinely reduce crime

 

f4} Andrew von Hirsch, et al, Criminal Deterrence and Sentence Severity: An
Analysis of Recent Research (1999). A summary is available at
http: //members. Lycos.co.uk/lawnet /SENTENCE, PDF.

[5] Id. at 2.

[6] Id. at 1.See, also, Robinson and Darley, The Role of Deterrence in the
Formulation of Criminal Law Rules: At Its Worst When Doing Its Best, Georgetown
Law Journal 2003, pp 949-1062, available at

http: //papers.ssrn.com/sol3/papers.cfm?abstract id=661101.

 

"

 
Cc

LEVINE @ LEVINE

(36 East Michigan Avenue
14th Floor
Kalamazoo, Ml 48007
{269} 382-0444

 

 

 

ASe 1:03-cr-00165-GJQ ECF No. 150, PagelD.577 Filed 05/31/19 Page 8 of 11

though general deterrence mechanisms. (See Gary Kleck, et al, The
Missing Link in General Deterrence Theory, 43 Criminology 623
(2005) .}

Counsel knows that this Honorable Court may disagree with this
academic research. What appears to be true, however, is that there
is no strong support for the proposition that the length of
punishment on one person has a significant effect on whether
another will commit a similar offense. Counsel for Mr. People’s
believes that a sentence reduction of nine (9} months is certainly
sufficient for any general deterrence effect.

Mr. Peoples is now a low risk to re-offend. The Bureau of
Justice Statistics, Special Report, dated June 2002, and attached
as Exhibit A, demonstrates that as individuals age, their risk to
re-offend decreases. (See page 7.) Moreover, the fact that the risk
to re-offend decreases as a person ages is just a weli-known fact.

The Bureau of Justice Statistics demonstrates that there is a
very strong correlation between the age of release from prison and
the rate of recidivism. For those released between the ages of 45-
49, the rate of being reconvicted is less than 30 percent, while
the rate of being sent back to prison is less than 17 percent. Mr.
Peoples is now 48 years old. The statistical likelihood he would
re-offend after release is minimal. 18 USC 3553(a) requires that a
sentence be no greater than necessary to accomplish the goais of
sentencing, including reducing the risk that the particular

defendant would re-offend. Reducing Mr. Peoples’ sentence by nine

 
LEVINE @ LEVINE

136 East Michigan Avenue
14th Floor
Kalamazoo, Mi 49007
(269) 382-0444

 

 

Hse 1:03-cr-00165-GJQ ECF No. 150, PagelD.578 Filed 05/31/19 Page 9 of 11

(9) months would satisfy these 3553(a) factors.

Finally, and most importantly from defense counsel’s point of
view, Mr. Peoples has done an excellent job rehabilitating while in
prison. He has done everything possible to prepare himself for his
release to live a law-abiding life as an excellent role model for
his family and friends. Amongst other things, during his period of
incarceration Mr. Peoples has:

1. Not engaged in any serious misconducts that have resulted
in a loss of good time;

2. Taken and completed classes offered by the Bureau of
Prisons Vocational Training Program in the area of
mechanics and computer software;

3. Taken and completed other classes in the areas of real
estate, corporate ownership, LAKES, stocks/bonds
{irading);

4, Taken and completed a SafeServe course to learn how to
safely work in the food service industry;

5, Taken and completed a 40-hour substance abuse treatment
program;

6. Taken and completed a 6-week Anger Management course;
7. Taken and completed a parenting class; and

8. Taken and completed a Victims Impact Class.

Some certificates commemorating the education that Mr. Peoples
has received while incarcerated are attached hereto as Exhibit B.
Ultimately, Mr. Peoples has done what he has needed ta do over
the past 15 years of his incarceration to learn how not to return
to prison. After 15 years of being locked away from society, he

sees the world differently; he wants to be a good citizen, a

 
Case 1:03-cr-00165-GJQ ECF No. 150, PagelD.579 Filed 05/31/19 Page 10 of 11

LEVINE @ LEVINE

[36 East Michigan Avenue
14th Ficor
Kalamazoa, Ml 49007
(269) 382-0444

 

 

taxpayer, and a role model of change to others. He will get a good
4ob because he has worked very hard over the past 15 years to learn
the skills, both physical skills and mental skilis, needed to
understand the value of work and to have the ability to be
employed. For 15 years Mr. Peoples has had time to learn that he
wants to be a better person and to learn the skills needed to be
one. He is older, wiser, and more mature. Again, 15 years is a
long time to think about how much he wants to be a better person
and to learn how to be one.

Simultaneously to his request for a reduction in his sentence,
Mr. Peoples is seeking a reduction of his period of supervised
release from 8 years to 4 years. Pursuant to the current version
of the Federal Sentencing Guidelines, a person convicted of drug
trafficking under 21 U.S.C.A. § 841(b) (1) (B) with fewer than two
prior convictions for a felony drug offense as defined in 21
U.S.C.A. § 802(44) is subject to an authorized term of supervised
release of at least 4 years. Because, if sentenced today, Mr.
Peoples would be eligible for a term of supervised release of no
less than 4 years, he is asking that this Honorable Court grant him
this reduction.
TII. Conclusion

For the reasons stated above, Mr. Peoples is asking that this
Honorable Court resentence him on Count 2 and reduce that sentence
by nine (9) months. He also requests a reduction in his term of

supervised release to four (4) years.

19

 
Cage 1:03-cr-00165-GJQ ECF No. 150, PagelD.580 Filed 05/31/19 Page 11 of 11

LEVINE & LEVINE

Date: May 31, 2019 By: /s/ Anastase Markou
Anastase Markou (P45867)
Attorney for Defendant
136 E Michigan Ave
14% Floor
Kalamazoo, MI 49007

LEVINE @ LEVINE

136 East Michigan Avenue
44th Floar
Kalamazoo, ME 49007
(269) 382-0444

il

 

 

 
